 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                   NORTHERN DISTRICT OF CALIFORNIA
10

11   DSS TECHNOLOGY MANAGEMENT,       CASE NO. 14-cv-05330 HSG
     INC.,
12                                    FINAL JUDGMENT
                    Plaintiff,
13
          v.                          Judge:   Hon. Haywood S. Gilliam, Jr.
14
     APPLE INC.,
15
                    Defendant.
16
17

18

19

20

21

22

23

24

25

26
27

28

                                                                FINAL JUDGMENT
                                                       CASE NO. 14-CV-05330 (HSG)
 1           Based upon this Court’s January 14, 2020, Order on DSS’s Motion to Amend Infringement

 2   Contentions and Apple’s Cross-Motion to Strike Expert Report (Dkt. 413, the “Order”), which

 3   denied Plaintiff DSS Technology Management Inc.’s (“DSS”) motion to amend its infringement

 4   contentions and granted Defendant Apple Inc.’s (“Apple”) cross-motion to strike the Joint Expert

 5   Report of Scott A. Denning and Randal H. Direen Regarding Infringement of U.S. Patent Number

 6   6,128,290 And Other Matters [Dkt. 322-1], DSS and Apple (collectively, the “Parties”) have

 7   stipulated that Apple is entitled to a judgment of non-infringement of U.S. Patent No. 6,128,290

 8   (the “’290 patent”) as a matter of law in the above-titled civil case.

 9           Accordingly, the Court enters Judgment as follows:

10           1.     All claims of U.S. Patent No. 5,699,357 have been withdrawn with prejudice

11                  against all of Apple’s products.

12           2.     The Parties stipulated to the dismissal of all claims and counterclaims with respect

13                  to claim 4 of the ’290 patent with prejudice, with all costs, expenses, and attorneys’

14                  fees with respect to all claims and counterclaims relating to claim 4 borne by the

15                  party that incurred them.

16           3.     As a result of the Court’s Order, DSS has no remaining expert opinions on
17                  infringement or remaining infringement theories and, therefore, cannot meet its

18                  burden of proof on infringement at trial on any of claims 1–3 of the ’290 patent

19                  asserted against the Apple.

20           4.     Final judgment of non-infringement of all claims of the ʼ290 patent is entered

21                  against DSS and for Apple, subject to the Parties’ right to appeal.

22           5.     All other counterclaims and defenses which have been asserted by Apple, including

23                  Apple’s counterclaim of patent invalidity, are dismissed without prejudice.

24           6.     DSS shall take nothing from Apple with respect to any claims made by DSS

25                  against Apple in the above-titled case.

26   /////
27   /////

28   /////
                                                        2
                                                                                       FINAL JUDGMENT
                                                                              CASE NO. 14-CV-05330 (HSG)
 1            7.   All other issues raised in any pending motions are preserved in the event an appeal

 2                 results in remand for further proceedings in this Court, and any and all such

 3                 pending motions are hereby denied as moot.

 4            IT IS SO ORDERED.
 5

 6   Dated:         2/24/2020

 7

 8                                                              HAYWOOD S. GILLIAM, JR.

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
                                                                                     FINAL JUDGMENT
                                                                            CASE NO. 14-CV-05330 (HSG)
